DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–11 is/are pending.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 7, 9, and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 7, 9, and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1–11 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ogasawara (US 2011/0064987 A1).
Ogasawara discloses a connection module for electrically connecting a plurality of power storage modules (2) having a plurality of power storage elements (20, [0033]), the connection 
Ogasawara does not disclose, teach, or suggest the following distinguishing feature(s):
A connection module for electrically connecting a plurality of power storage modules having a plurality of power storage elements, the connection module comprising a bus bar composed of a unitary plate that includes extension parts extending from a main body part, the extension parts are disposed to extend over and across an arrangement groove in which connection module-side wires are arranged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725